By the Court,

Sutherland, P. J.
The judgment in this case must be affirmed, on the ground that the statute of limitations, set up in the answer as a defense to the note on which the action was brought, was a bar to the action.
It has recently been decided by the court of appeals, (Howland, receiver, &c. v. Edmonds et al. 24 N. Y. Rep. 307,) that a note given to a mutual insurance company, organize *179under the general law of 1849 (ch. 308 of 1849) as one of the notes required by the statute to make up its capital, was in legal effect payable on demand, that is, at its date; though by its terms it was payable at such times, and in such portions, as the directors might require. The note in the principal case was given by the defendant to the Granite Insurance Company, (a corporation organized under the general law of 1849,) for five shares of its capital stock, and in terms is payable “ in such portions and at such time or times as the directors of said company may require.” The note in Howland v. Edwards was in terms payable “ in such portions and at such time or times as the directors of said company may, agreeably to their act of incorporation, require.” There is really no material difference between the notes in respect to the times at which they are payable. In the one note, reference to the act of incorporation is made in words; in the other it is implied, or tacitly made; for the words “ in such portions, and at such time or times as the directors of said company may require,” mean or imply, may require, agreeably or according to their act of incorporation. Besides, the note in the principal case has on its face the words, “ Subscription note for five 'shares,” and in the margin the words and figures, “ Capital stock $200,000.” 'The note therefore showed on its face that it was given for capital stock of the company.
[New York General Term,
February 2, 1863.
Sutherland, Ingraham and Clerke, Justices.]
On the authority of the decision in Howland v. Edmonds, the judgment below must be affirmed with costs.